                      Case 19-10289-LSS         Doc 821       Filed 07/15/19       Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
IMERYS TALC AMERICA, INC., et al.,1                          : Case No. 19-10289 (LSS)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
                                                             :
                                                             : Objection Deadline: August 5, 2019 at 4:00 p.m. (ET)
                                                             : Hearing Date: September 18, 2019 at 10:00 a.m. (ET)
------------------------------------------------------------ x
                          NOTICE OF FIRST INTERIM FEE APPLICATION
                         REQUEST OF RICHARDS, LAYTON & FINGER, P.A.

                      PLEASE TAKE NOTICE that, pursuant to the Court’s Order Under 11 U.S.C.

   §§ 105(a) and 331, Fed. R. Bankr. P. 2016(a) and Del. Bankr. L.R. 2016-2 Establishing

   Procedures for Interim Compensation and Reimbursement of Professionals, dated March 25,

   2019 [Docket No. 301 (the “Interim Compensation Order”), 2 objections, if any, to this Interim

   Fee Application must be filed with the Court and served on the Applicant at the address set forth

   below and the Notice Parties so as to be received by August 5, 2019 at 4:00 p.m. (ET).

                      PLEASE TAKE FURTHER NOTICE that a hearing to consider this Interim

   Fee Application will be held before the Honorable Laurie Selber Silverstein at the United States

   Bankruptcy Court for the District of Delaware, 824 North Market Street, 6th Floor, Courtroom 2,

   Wilmington, Delaware 19801 on September 18, 2019 at 4:00 p.m. (ET).




   1
            The Debtors in these cases, along with the last four digits of each Debtor’s federal tax
   identification number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and
   Imerys Talc Canada Inc. (6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell,
   Georgia 30076.
   2
            Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in
   the Interim Compensation Order.



   RLF1 21570661v.2
                   Case 19-10289-LSS   Doc 821     Filed 07/15/19     Page 2 of 3




                   PLEASE TAKE FURTHER NOTICE that, (i) attached hereto as Exhibit A is a

summary of the Applicant’s Interim Fee Application, (ii) attached hereto as Exhibit B is a

summary of compensation by each professional of the Applicant that worked on the above-

captioned chapter 11 cases, (iii) attached hereto as Exhibit C is a summary of compensation by

project category, (iv) attached hereto as Exhibit D is an expense summary, (v) attached hereto as

Exhibit E are the Applicant’s customary and comparable compensation disclosures, (vi) attached

hereto as Exhibit F is the Budget for Richards, Layton & Finger, P.A., Co-Counsel to the

Debtors, for the Period from February 13, 2019 through May 31, 2019 (the “Budget”) and the

Staffing Plan for Richards, Layton & Finger, P.A., Co-Counsel to the Debtors, for the Period

from February 13, 2019 through May 31, 2019 (the “Staffing Plan”), (vii) attached hereto as

Exhibit G is a summary of fees and hours budgeted compared to fees and hours billed,

(viii) attached hereto as Exhibit H are certain additional disclosures related to the Interim Fee

Application and (ix) attached hereto as Exhibit I is a certification, wherein an attorney of the

Applicant certifies to certain matters addressed in the Interim Compensation Order.

                   IF NO TIMELY OBJECTIONS ARE FILED TO THIS INTERIM FEE

APPLICATION, THE COURT, IN ACCORDANCE WITH THE TERMS OF THE INTERIM

COMPENSATION ORDER, MAY ENTER AN ORDER GRANTING THIS INTERIM FEE

APPLICATION WITHOUT A HEARING.




                                               2
RLF1 21570661v.2
                   Case 19-10289-LSS   Doc 821    Filed 07/15/19   Page 3 of 3




Dated: July 15, 2019                   /s/ Amanda R. Steele
       Wilmington, Delaware
                                       RICHARDS, LAYTON & FINGER, P.A.

                                       Mark D. Collins (No. 2981)
                                       Michael J. Merchant (No. 3854)
                                       Amanda R. Steele (No. 5530)
                                       Brett M. Haywood (No. 6166)
                                       One Rodney Square
                                       920 North King Street
                                       Wilmington, DE 19801
                                       Telephone: (302) 651-7700
                                       Facsimile: (302) 651-7701
                                       E-mail: collins@rlf.com
                                               merchant@rlf.com
                                               steele@rlf.com
                                               haywood@rlf.com


                                   Attorneys for Debtors and Debtors in Possession




                                              3
RLF1 21570661v.2
